Citation Nr: 1643173	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-30 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung condition claimed as tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Service Connection for Hearing Loss and Tinnitus

The Veteran asserts that current hearing loss and tinnitus are related to noise exposure to artillery fire and heavy equipment.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had a VA examination in September 2011.  The examiner noted that the Veteran had normal hearing upon separation from service and opined that scientific evidence does not support delayed onset of noise-induced hearing loss.  

On the hearing worksheet, the examiner checked a box indicating that left ear hearing loss "existed prior to service and was aggravated in service."  The examiner's rationale was that the Veteran had high frequency hearing loss at 4,000 Hertz, which improved to normal at separation.  It appears that the examiner's finding of pre-existing hearing loss was based upon a June 1966 Medical Board audiogram which showed an audiometric threshold of 35 decibels at a frequency of 4,000 Hertz, rather than the June 1965 induction examination.   The Veteran's induction examination in June 1965 does not show any audiometric findings or notations of hearing loss.  The examiner opined that tinnitus is related to hearing loss but did not address whether tinnitus is directly related to service.   An opinion regarding direct service connection is necessary as, the Veteran asserts he has had tinnitus since service.  For these reasons, the September 2011 audiological examination is inadequate.  The Veteran should be afforded a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for a Lung Condition

The Veteran asserts that he had pulmonary tuberculosis when he was drafted, which worsened in service.  See May 2011 Statement.  

The June 1965 induction examination noted infiltrate of the right lung.  A medical history completed in conjunction with the examination noted a history of shortness of breath.  Service treatment records show that tuberculosis was diagnosed in July 1965.  The Veteran was hospitalized for treatment of tuberculosis from July 1965 until June 1966.  Following the hospitalization, the Veteran was returned to active duty with a physical profile.  In November 1966, the Veteran reported that he was symptomatic, with night sweats and expectoration.  Upon separation in May 1967 the Veteran reported shortness of breath.  He reported that he had lived with his father, who had tuberculosis.   

VA regulation specifically provides that X-ray evidence of pulmonary tuberculosis may be adequate for the grant of direct service connection.  38 C.F.R. § 3.370 (2015).   Where the Veteran was examined at the time of entrance into active service but X-ray was not made, or if made, is not available and there was no notation or other evidence of active or inactive reinfection type pulmonary tuberculosis existing prior to entrance, it will be assumed that the condition occurred during service and direct service connection will be in order for inactive pulmonary tuberculosis shown by x-ray evidence, unless lesions are first shown so soon after entry on active service, as to compel the conclusion, on the basis of sound medical principles, that they existed prior to entry on active service.  38 C.F.R. § 3.370 (b) (2015).

The Veteran had a VA examination for tuberculosis in September 2011.  The examiner indicated that tuberculosis was discovered in basic training.  The examiner noted that the Veteran was hospitalized for one year and returned to active duty with a profile.  The Veteran reported that he had had shortness of breath over the years.  The examiner noted that the Veteran had smoked but stopped smoking 15 years earlier.  The Veteran denied fevers, cough, and sweating.  The Veteran reported that he was treated by a private physician, Dr. J.G., in New Port Richey.  The Veteran reported that an x-ray showed "scar tissue" but no active disease.  The examiner opined that the treatment of tuberculosis in service prevented the progress of the condition.  The examiner noted that there was no active tuberculosis in more than 40 years since service.  The examiner stated that the Veteran had residual lung scarring and dyspnea, but there was no evidence that his pre-existing shortness of breath was worsened by service other than by natural progression.  

The Board finds that a remand is necessary to obtain an addendum opinion from the September 2011 examiner to determine when pulmonary tuberculosis to include whether it had its onset in service or was aggravated in service.  The record includes treatment records from Dr. J.G., dated in March 2012.  However, as the Veteran has reported that he was treated by Dr. J.G. in 2011, the AMC/ RO should attempt to obtain any outstanding treatment records from Dr. J.G. pertaining to a lung condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization from the Veteran for treatment records from Dr. J.G., who treated him for a lung condition, as reported at the September 2011 examination.  If the Veteran provides a completed authorization, obtain the records and associate them with the claims file.  The Veteran should be informed of the status of all requests for the records.  

2.  The Veteran should be scheduled for a VA audiometric examination.  The claims file should be provided for the examiner's review, and the examination report should indicate that the claims file was reviewed.  Any studies and tests deemed necessary by the examiner should be performed, to specifically include the Maryland CNC test and a puretone audiometry test.  Following the completion of audiometric testing, the VA examiner should address the following:

a) Is it at least as likely as not (50 percent or greater likelihood) that a current hearing loss disability is at least as likely as not (50 percent or greater likelihood) related to service, including acoustic trauma in service, or manifested to a compensable degree within one year of separation from service?

b)  Is it at least as likely as not that current tinnitus is related to service, including acoustic trauma in service, or began within one year after discharge from active service?

The examiner should consider the June 1965 induction examination as well as a June 1966 audiogram, which showed a threshold of 35 decibels at a frequency of 4000 Hertz.  The examiner should also consider the Veteran's written statements, in which he noted a history of hearing loss and tinnitus since service.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation

3. Return the claims file to the September 2011 examiner for an addendum opinion regarding the lung disability claim to include TB.  If the examiner is not available, the opinion should be completed by another qualified physician.  The examiner should review any treatment records pertaining to a lung condition that have been obtained since the September 2011 examination.  The examiner should address the following questions:

a) Is there clear and unmistakable evidence (i.e., obvious and manifest) demonstrating that the Veteran's pulmonary tuberculosis infection existed prior to his entry into active duty in June 1965?  In addressing this question, the examiner should state whether the diagnosis of pulmonary tuberculosis in July 1965 compels the conclusion, based on sound medical principles, that lesions existed prior to entry on active service.

b)  If there is clear and unmistakable evidence that pulmonary tuberculosis preexisted service, is there clear and unmistakable evidence (i.e., obvious and manifest) demonstrating that the tuberculosis infection was NOT aggravated beyond its normal progression during the Veteran's active service.  Temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.  

In answering this question, the examiner should address the service treatment records, including the Veteran's treatment for tuberculosis during service, his report of night sweats and expectoration in November 1966, and the notation of shortness of breath at separation.

c) If the examiner finds that pulmonary tuberculosis had its initial onset during service or was aggravated by service, is it at least likely as not (a 50 percent probability or greater) that a current pulmonary disability, including dyspnea or scarring, is related to the pulmonary tuberculosis infection in service.  

The examiner should provide a detailed rationale for the stated opinions.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion. 

4.  Following the completion of the above development, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




his claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).











